Allowable Subject Matter
1.	This office action is a response to amendments filed on 05/13/2021 under AFCP request. Applicant has incorporated previously indicated allowable subject matter of claim 5 into claim 1. Therefore, the application is now in condition for allowance. 
2.	Claims 1-4, 6 and 8 are allowed.
3. 	The following is an examiner’s statement of reasons for allowance:
4.	Park et al. (US 20160006381 A1) and Hobraiche et al. (US 20100231145 A1) are the closest prior art disclosed.
However, regarding claim 1, the prior arts disclosed above do not teach or fairly suggest alone or in combination “a first adder adding, with respect to a d axis on the hexagon in the voltage vector diagram, q values at two sampling points which are consecutively present above and below the d axis; a sequence discriminator determining reference on and off sequences repeated in successive sampling sections for the sampling frequency and alternately outputting values of 1 and -1 corresponding thereto every sampling cycle; a multiplier multiplying a sum output from the first adder by the value output from the sequence discriminator; a frequency controller determining a frequency change value such that a result of multiplication by the multiplier converges into zero; and a second adder adding the frequency change value and a value obtained by dividing a switching frequency of the motor by the reference number of sampling times to determine the sampling frequency, wherein the voltage vector corresponding to at least one point on one side of the hexagon in the voltage vector diagram is output by dividing voltage vectors of opposite vertexes of the side of the hexagon by a predetermined ratio”.
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2837